PER CURIAM.
We find no reversible error as to either of the two issues raised in the main appeal but we agree with the claimant’s argument in the cross-appeal. The employer and carrier should not have been allowed to offset the accrued cost-of-living increases in the claimant’s supplemental workers’ compensation benefits and state disability retirement benefits between the time of the claimant’s disabling injury and the time of the initial offset calculation. See State Department of Insurance v. Herny, - So.2d -, 24 Fla. L. Weekly D2467, 1999 WL 979474 (Fla. 1st DCA 1999). Accordingly, we remand for recalculation of the initial offset to exclude any post-injury *752cost-of-living increases to the claimant’s supplemental benefits and retirement benefits. In all other respects the final order of the judge of compensation claims is affirmed.
Affirmed in part and reversed in part.
WEBSTER, KAHN and PADOVANO, JJ., CONCUR.